Blackford, J.
The second and third pleas are not objectionable for the cause assigned by the demurrers. Brown v. Connelly, decided at this term. But they are insufficient on other grounds. • The second is bad, because the facts constituting the probable cause are not set out; and the third is defective, because the facts stated do not show probable cause. The demurrers to those pleas were therefore well founded. •
The decision against the plaintiff, on the ground that the *430declaration is bad, is erroneous. The first count is unobjectionable, and that, as the case- stands, is sufficient for the plaintiff.
C. B. Smith and R. S. Cox, for the plaintiff.
C. H. Test and S. W. Parker, for the defendant.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.